Case: 19-60721     Document: 00515750575         Page: 1     Date Filed: 02/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 February 19, 2021
                                  No. 19-60721                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Mohammad Ridwannul Islam,

                                                                         Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 913 360


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Mohammad Ridwannul Islam, a native and citizen of Bangladesh,
   appeals his order of removal. He contends that an adverse credibility finding
   is not supported by substantial evidence. He further contends that he has




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60721         Document: 00515750575             Page: 2      Date Filed: 02/19/2021




                                         No. 19-60721


   proved his asylum, withholding of removal, and Convention Against Torture
   claims.
           The Board of Immigration Appeals in this case affirmed an adverse
   credibility finding of the immigration judge. The immigration judge based
   this finding on observations such as conflicting statements, demeanor during
   testimony, and an apparent inability to provide details not already contained
   in a previously provided written statement.
           We grant deference to an immigration judge’s credibility
   determination. Wang v. Holder, 569 F. 3d 531, 536-38 (5th Cir. 2009). A
   credibility finding is proper if based on “any inconsistency or omission . . . as
   long as the totality of the circumstances” supports the finding. Id. at 538
   (quoting Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008)) We will not
   reverse a credibility determination unless the evidence compels it. See
   Avelar-Oliva v. Barr, 954 F.3d 757, 767 (5th Cir. 2020).
           In this case, the immigration judge cited to several inconsistencies or
   omissions. Reviewing the record, we are not compelled to find that Islam was
   credible. See Id.
           Argument regarding the merits of Islam’s asylum and withholding
   claims is precluded by a lack of credible evidence. 8 U.S.C. § 1158(b)(1)(B);
   Chun v. I.N.S., 40 F.3d 76, 79 (5th Cir. 1994). Islam failed to exhaust his
   Convention Against Torture claim by failing to brief it in his appeal to the
   Board of Immigration Appeals.1 Therefore, we lack jurisdiction to consider
   that claim. See Omari v. Holder, 562 F.3d 314, 351 (5th Cir. 2009).




           1
                The Board of Immigration Appeals noted that Islam failed to brief the
   Convention Against Torture issue, finding it waived. In our court, Islam does not challenge
   that conclusion, arguing only the merits of his CAT claim.




                                               2
Case: 19-60721   Document: 00515750575       Page: 3   Date Filed: 02/19/2021




                              No. 19-60721


         AFFIRMED in part; DISMISSED in part.




                                   3